MONROE, Judge,
concurring specially.
I believe that the trial court reached the correct result in awarding custody of the child to the paternal grandparents. The record is replete with examples of the “lack of maturity” of both the mother and father. However, before a parent loses custody of his or her child, Ex parte Terry requires that the court first must find that the parent is *339“unfit and [the] improper person to be entrusted with the care and upbringing of the child.” I want to make clear that in reversing the judgment of the trial court, we are determining only that the trial court needs to clarify whether its finding that the mother is immature equates with a finding that the mother is unfit and the improper person to be entrusted with earing for the child.